Citation Nr: 0833029	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus, status post bunionectomies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

In February 2006, the veteran testified at the RO during a 
video conference Board hearing before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing is of record.

In March 2006, the Board remanded this matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

In its March 2006 remand, the Board directed the AMC/RO to 
afford the veteran a VA podiatry examination to determine the 
severity of the veteran's bilateral pes planus.  The 
examining podiatrist was further directed to describe the 
impairment of the feet under the standards of 38 C.F.R. 
§ 4.71, Diagnostic Code 5276 (2007), and to indicate, if 
possible, any functional loss due to pain, weakness, 
fatigability, or incoordination.  

The veteran was last examined for pes planus in April 2008.  
However, the examiner, who was not a podiatrist, reported 
that he did not understand the meaning of pain on 
manipulation or weakness and instability of a foot.  Further, 
he did not directly opine on the relevant standards of 
Diagnostic Code 5276, but commented that he could not find 
either pronounced or severe impairment of either foot.  The 
veteran's representative has requested a new VA examination.  
The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Hence, the Board will 
remand this matter again for another VA examination of the 
veteran, by a podiatrist, to be undertaken pursuant to the 
directions listed below.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.  Hence, on remand the RO should contact 
the veteran and his representative for information about all 
medical providers in order to obtain medical records not 
found already in the claims file.  In addition, copies of the 
veteran's VA outpatient and inpatient medical records in the 
claims file, from the Philadelphia VA Medical Center 
("VAMC"), are dated to July 2006.  Hence, on remand the 
AMC/RO should obtain any additional records from VA 
facilities that are pertinent to the veteran's claim.

The Board also notes that, during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), held that, in rating cases, VA must notify the 
claimant of specific items to substantiate his claim.  As the 
case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice pursuant to Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his bilateral pes 
planus since his February 2006 Board 
hearing, and which have not already been 
made a part of the record.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment from the 
Philadelphia VAMC, for the period from 
July 2006 to the present.  After the 
veteran has signed any appropriate 
releases, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative should be 
notified of unsuccessful efforts to 
procure records in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
podiatry examination by a podiatrist to 
determine the severity of his bilateral 
pes planus.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examining 
podiatrist, and the examination report 
should include a notation to the effect 
that this record review took place as well 
as a discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical 
findings, should be reported in detail.  
The examiner must indicate which of the 
following, (a) or (b), more closely 
reflects the degree of impairment caused 
by the veteran's service-connected 
bilateral pes planus.

(a) Pronounced impairment, with marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by 
orthopedic shoes or appliances.

(b) Severe impairment, with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on 
use, characteristic callosities.

The physician is to indicate, if possible, 
whether there is any functional loss due 
to pain, including use during flare-ups, 
or functional loss due to weakness, 
fatigability, or incoordination.  Adequate 
reasons and bases are to be provided in 
the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.

5.  The RO must review the claims file and 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


